DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Appeal Brief and Examination
In view of the appeal brief filed on 09 February 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{
Claim 1 has been amended. Claims 3-4, 6, 8-37 and 39-44 have been cancelled. No claims have been added. Therefore, claims 1-2, 5, 7, 38 and 45 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5, 7, 38 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 3 and 9 recite “a substantially hollow tubular first portion” and “a substantially hollow tubular second portion”. However, it appears that the first portion and second portion are at least partially solid, see fig. 3A of applicant’s drawings, and, therefore, it is unclear how the first and second portion are substantially hollow. Line 18 recites “the actuator nozzle is upwardly angled with respect to the base plane” and, as the actuator nozzle is shown to have a cone shape with a upper cone portion that is upwardly angled and a lower cone portion that is downwardly angled, see fig. 3A of applicant’s drawings, and, therefore, it is unclear how the actuator nozzle is upwardly angled.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 and 38, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Trill et al. (2012/0180785 A1) in view of Lee et al. (2006/0150971 A1).
Regarding claim 1, in figure 1 Trill discloses an actuator housing (actuator 80) for a metered dose inhaler device (pMDI 100; the device 100 is a pressurized metered dose inhaler shown to have the actuator housing 80, see fig. 1), the actuator housing comprising: a substantially hollow tubular first portion (see annotated fig. 1 of Trill below) having a first proximal end and a first distal end (the substantially hollow tubular first portion is shown to have a first proximal end, near the bottom of the substantially hollow tubular portion adjacent to stem block conduit 88, and has a first distal end at its top, near the top of canister 60, see annotated fig. 1 of Trill); a base portion (see annotated fig. 1 of Trill below) formed at the first proximal end (a base portion, having stem block conduit 88, is shown to be formed at the first proximal end, see annotated fig. 1 of Trill below), the base portion having a base plane (the base portion is shown to have a base plane at the first proximal end, see annotated fig. 1 of Trill below); a thumb grip (see annotated fig. 1 of Trill below) provided on an external surface of the first proximal end (the bottom of the substantially hollow tubular first portion is shown to have a flat surface that is able to be engaged and held by a thumb of the user, see annotated fig. 1 of Trill below), an actuator seat formed in the base portion (an actuator seat is shown to be formed at inlet end 87 of the base portion, see annotated fig. 1 of Trill below); an actuator nozzle (outlet end 89 acts a spray orifice, see annotated fig. 1 of Trill below and para. [0013] lines 7-11) formed in the actuator seat and operable for dispensing a spray of metered fluid (the actuator nozzle dispenses a spray of metered fluid, see para. [0013] lines 7-11); and a substantially hollow second portion (see annotated fig. 1 of Trill below) having a second proximal end and a second distal end and defining a mouthpiece 83 (the substantially hollow second portion is shown to have a second proximal end, near the actuator nozzle of the substantially hollow tubular first portion, and is shown to have a second distal end, near the far right side of the substantially hollow second portion, see annotated fig. 1 of Trill below and para. [0011] lines 6-10 and para. [0012]), the second proximal end being located adjacent the first proximal end and the second distal end defining an end of the mouthpiece 83 (the second proximal end is shown to be located adjacent to the first proximal end and the second distal end is shown to define an end of the mouthpiece 83 that engages the mouth of the user, see annotated fig. 1 of Trill below), the substantially hollow second portion defining a roof section and a floor section each extending from the second proximal end to the second distal end of the mouthpiece 83 (the substantially hollow second portion is shown to define an upper roof section and a lower floor section, both the roof and floor section are each shown to extend from the second proximal end to the second distal end, see annotated fig. 1 of Trill below), the floor section being in juxtaposition with the base portion and having an outer profile substantially parallel with the base plane (the floor section is shown to be in juxtaposition with the base portion and is shown to have an outer profile substantially parallel with the base plane, see annotated fig. 1 of Trill below), wherein the mouthpiece 83 extends away from the thumb grip such that the second distal end of the mouthpiece 83 is configured to be placed within a mouth of a user (the mouthpiece 83 is shown to extend away from the thumb grip and the second distal end of the mouthpiece 83 is configured to be placed within a mouth of a user to allow the user to receive the metered dose of medicament, see annotated fig. 1 of Trill below and para. [0011] lines 6-10 and para. [0012]); wherein the actuator nozzle is upwardly angled with respect to the base plane to produce an upwardly angled spray with respect to the base plane and an interior surface of the floor section (the actuator nozzle is shown to be upwardly angled with respect to the base plane and, therefore, produces an upwardly angled spray with respect to the base plane and an interior surface of the floor section, see annotated fig. 1 of Trill below), 
Annotated fig. 1 of Trill

    PNG
    media_image1.png
    596
    488
    media_image1.png
    Greyscale

Trill discloses everything as claimed including the roof section, but lacks a detailed description of the roof section having an outer profile angled upwardly relative to the base plane.
	However, in figure 7C Lee teaches that a inhaler 20 includes a mouthpiece 58 having a roof section that has an outer profile angled upwardly relative to a base plane (the roof section of the mouthpiece is shown to be angled upwardly with respect to the base plane of the inhaler 20, see annotated fig. 7C of Lee below). Therefore, it would have been an obvious matter of design choice to modify the roof section of Trill’s device to be upwardly angled with respect to the base plane, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Annotated fig. 7C of Lee

    PNG
    media_image2.png
    617
    467
    media_image2.png
    Greyscale
 
The modified Trill device shows that the upwardly angled spray defines a spray axis that forms an angle with the interior surface of the floor section that is greater than an angle formed between the spray axis and an interior surface of the roof section such that the spray axis exits the second distal end at a location closer to the interior surface of the roof section than the floor section (the spray axis is shown to form an angle with the floor section that appears to be about 30 degrees, see annotated fig. 1 of trill above; the angle of the upwardly angled roof section, as taught by Lee, appears to be about 10 degrees, see annotated fig. 7C of Lee above, such that the spray axis would appear to have an angle with the interior surface of the floor section that is greater than an angle formed between the spray axis and an interior surface of the roof section such that the spray axis would exit the second distal end at a location closer to the interior surface of the roof section than the floor section). 
However, if in doubt that the spray axis that forms an angle with the interior surface of the floor section that is greater than an angle formed between the spray axis and an interior surface of the roof section, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle formed between the spray axis and an interior surface of the roof section of the modified Trill roof section to be less than the angle with the interior surface of the floor section, as taught by Lee, to allow the upwardly angled spray to travel farther along the mouthpiece before impinging on the roof section, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Regarding claim 5, the modified Trill device discloses that the actuator seat is angled with respect to the base plane to produce the upwardly angled actuator nozzle (the actuator seat is shown to be angled with respect to the base plane to produce the upwardly angled actuator nozzle, see annotated fig. 1 of Trill above).
Regarding claim 7, the modified Trill device discloses a cross-piece formed at a first end of the outer profile of the roof section (the cross-piece is shown to be formed at a left-most first end of the outer profile of the roof section closest to the first proximal end of the substantially hollow tubular first portion, see annotated fig. 1 of Trill above), wherein the first end of the outer profile of the roof section is adjacent the second proximal end of the mouthpiece (the first end of the outer profile of the roof section is shown to be adjacent to the second proximal end of the mouthpiece 83, see annotated fig. 1 of Trill above).
Regarding claim 38, the modified Trill device discloses a metered dose inhaler device comprising a canister (canister 60, see fig. 1 of Trill) having a metering valve (metering valve assembly 50; the canister 60 has a metering valve 50 for dispensing a metered dose of medicament, see para. [0013] lines 1-8 of Trill), and an actuator housing according to claim 1 (the metered dose inhaler device includes the actuator housing as recited in the rejection of claim 1 above), the metering valve being operable for engaging with the actuator seat formed in the base portion of the actuator housing (the metering valve 50 engages with the actuator seat to dispense a metered amount of medicament, see fig. 1 and para. [0013] lines 1-8 of Trill).
Claims 2 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Trill et al. and Lee et al. as applied to claim 1 above, and further in view of Martin Grim (3,361,306 A).
Regarding claim 2, the modified Trill device shows that the angle of the upwardly angled roof section, as taught by Lee, appears to be about 10 degrees, see annotated fig. 7C of Lee above, but does not explicitly disclose that the outer profile of the roof section defines an upward angle between 10 degrees and 40 degrees relative to the base plane.
However, Grimm teaches that an inhaler 81 includes a roof section having an outer profile that defines an upward angle between 10 degrees and 40 degrees relative to the base plane (the outer profile of the roof section is inclined at an angle of 30 degrees in relation to the base plane, see fig. 11 and col. 5, lines 56-61 of Grimm). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle defined by outer profile of the modified Trill roof section to be 30 degrees, as taught by Grimm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Regarding claim 45, the modified Trill device discloses that the substantially hollow second portion includes the second distal end having an end face that has a greater diameter than the second proximal end thereof (the substantially hollow second portion is shown to be flared due to the upwardly angled roof section, the substantially hollow second portion being shown to have an end face which has a greater diameter than the second proximal end, due to the upward flare of the roof section, see annotated fig. 1 of Trill and annotated fig. 7C of Lee above), but does not explicitly disclose that the substantially hollow second portion is substantially conical in shape.
However, in figure 11 Grimm teaches that a second substantially hollow second portion is substantially conical in shape (the substantially hollow second portion 82 is flared from its second proximal end to its second distal end to have a substantially conical shape, the substantially hollow second portion 82 being shown to have an end face with a greater diameter than the second proximal end, see col. 5, lines 54-68 of Grimm). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Trill substantially hollow second portion to be substantially conical in shape, as taught by Grimm, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Response to Arguments
Applicant’s arguments, see the remarks in the appeal brief filed 09 February 2022, with respect to the 35 U.S.C. 112(a) rejections of claims 1-2, 5, 7, 38 and 45 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejections of claims 1-2, 5, 7, 38 and 45 have been withdrawn. 
Applicant’s arguments, see the remarks in the appeal brief filed 09 February 2022, with respect to the 35 U.S.C. 102(a)(1) rejection of claim 1 and the 35 U.S.C. 103 rejections of claims 1-2, 5, 7, 38 and 45 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground of rejections is made with Trill et al. (2012/0180785 A1) in view of Lee et al. (2006/0150971 A1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raghuprasad (4,576,157 A), Bruna (8,739,790 B2) and Stevenson et al. (2013/0019863 A1) are relied upon to teach angled mouthpieces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785